Title: From John Adams to Elbridge Gerry, 17 October 1779
From: Adams, John
To: Gerry, Elbridge


     
      Dear sir
      Braintree Oct. 17. 1779
     
     As to the Boundaries of Mass. I have asked Mr. A. about them but he did not recollect them. The Council appointed a Committee, within a few days after my Arrival, to ascertain them and did me the Honour to put me upon it, altho not a Member of Either House, with Mr. Bowdoin and Mr. S. A. but we have never met, and now it would be improper. They will appoint a new one I suppose.
     As to the Claim to Vermont, the Gen. Court in 1774 appointed Mr. Bowdoin and me a Committee to state their Claim to those Lands. Mr. Bowdoin left it to me, and I Spent most of the Winter in rummaging the Books and Papers, in the Balcony of Dr. Sewals Meeting House, where the New England Library of Mr. Prince was kept, in the Library of Dr. Mather which came down to him, from his father Grandfather and Great Grandfather, and in Johnny Moffats Collection of Papers and Records, and wrote a lengthy I cannot say an accurate State of the Massachusetts Claim, a particular Examination of the Claim of New York, and a similar Discussion of that of New Hampshire. Mr. Bowdoin revised and reported it, a few Days before Governor Gage removed the General Court to Salem. At Salem it was read in both Houses, but they soon chose Delegates to Congress and were dissolved. The Report was left with the Clerk of the House. I have enquired of him, and he cannot find it. There is no other Copy, that I know of. The first rough blotted Draught, was left in my Table Drawer, in my office in Boston, when the Regulars shut up the Town. The Table Papers and all, were carried off, when they left the Town.
     There was a Mr. Phelps, an Inhabitant of the Grants, who furnished me, with some Minutes, which he would perhaps produce now. Governor Hutchinson, drew a state of the Massachusetts Claim, much shorter than mine, tho it is well done, which is in a Volume of the Journals of the House which I have in 1762, 3, or 4 I forget which. But the Examination of the Claims of N.Y. and N.H. is to be found no where. I hope however that Mr. Adams will find the Report, it cost me much Labour, and if I dont misremember contained much Information, concerning these Questions. If the Report is not found by Mr. Adams, if Phelps is living, it is possible, he may have it, or a Copy of it. I will endeavour to point out Some Things to some Gentlemen, that might not readily occur to them, before I go.
     My Respects to Dr. Holton and Mr. Partridge. With great Affection, Adieu
     
      John Adams
     
     